Citation Nr: 1219536	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  04-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a low back disorder (back disability).  

2.  Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971 and had a period of active duty for training (ACDUTRA) from June 1980 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In a June 2006 decision, the Board reopened prior final decisions on both claims and denied both claims on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

By order dated March 17, 2008, the Court vacated in part the Board's June 2006 decision and remanded the case pursuant to the terms of a Joint Motion for Remand (JMR).

In February 2009, the Board remanded this matter for further development.  With regard to the issue of service connection for a stomach condition further development is required as will be discussed in the remand portion of this decision.  

In March 2012, the attorney for the Veteran requested an 60 day extension of time, which was granted.  As that time has now elapsed, the Board may proceed with the adjudication of this case. 

The issue of entitlement to service connection for a stomach condition is REMANDED to the RO.  The Veteran will be notified if further action is required on his part.  


FINDINGS OF FACT

Any current low back disorder is not of service origin.  

CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service or ACDUTRA nor may service incurrence be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran maintains that he has had chronic lumbosacral pain since 1970 and that he self-treated thereafter, re-injuring his back during ACDUTRA.

A review of the Veteran's service treatment records reveals that he was seen in December 1970 for treatment of a back injury with pulled muscle.  No further complaints or findings of back problems were noted in service.  At the time of his September 1971 separation examination, normal findings were reported for the spine and lower extremities.  At the time of a March 1972 VA examination, the examiner indicated that there were no other objective musculoskeletal problems other than the Veteran's feet.  At the time of an April 1978 examination, normal findings were reported for the spine and lower extremities.  On his April 1978 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had recurrent back pain.  Normal findings for the spine and lower extremities were also reported at the time of a February 1979 ARNG examination.  On his report of medical history filled out at that time, the Veteran again checked the "no" box when asked if he had or had ever had recurrent back pain.  At the time of a November 1979 ARNG flight physical, normal findings were reported for the spine and lower extremities.  On his December 1979 report of medical history, the Veteran again checked the "no" box when asked if he had or had ever had recurrent back pain.

The Board finds that all of these entries provide highly probative evidence against this claim, clearly undermining the Veteran's contention of a back disability since 1970 that he self-treated.  

In June 1980, the Veteran was seen with complaints of back pain that had started the day before (again providing factual evidence against his own claim in that it undermines his contention of a back problem since 1970).  It was assessed as a back dysfunction.  Two days later, the Veteran was seen for back pain and muscle spasm, with a finding of marked scoliosis being made at that time.  At the time of a July 1980 WOC appointment examination, there were no findings related to the spine or lower extremities.  

On his July 1980 report of medical history form, the Veteran checked the "no" box when asked if he had or had ever had recurrent back pain, providing more evidence against this claim of highly probative value.  

In January 1981, the Veteran was seen with complaints of lower thoracic back pain after throwing a duffel bag over his shoulder.  He was assessed as having thoracic-lumbar joint dysfunction.  

In January 1994, the Veteran was seen with complaints of recurrent lumbosacral pain which he stated he had had for years.  X-rays taken at that time revealed minimal lumbar spondylosis with well preservation of the intervertebral disc spaces and sacroiliac joints.  

In February 1994, the Veteran was again seen with complaints of chronic low back pain, which he reported as sporadic over the last month.  A diagnosis of recurrent lumbosacral myositis was rendered.  

At the time of a February 25, 1994, visit, the Veteran reported having had chronic low back pain since 1970.  The pain was localized in the lumbosacral area, sometimes radiating to the buttock.  Computed tomography (CT) scan findings revealed minimal bulging at L4-L5 and L5-S1.  Following examination, the examiner rendered an assessment of chronic low back pain mainly secondary to mechanical factors (leg length discrepancy, scoliosis, minimal shortening).  The Veteran was again seen in May 1994, with complaints of recurrent low back pain.  It was the examiner's assessment that the Veteran had recurrent low back pain with left leg pain.  

In a December 2002 letter, the Veteran's private physician, V. K., M.D., indicated that he had had the opportunity to evaluate the records of the Veteran.  He noted that based upon the history given, the Veteran started having back problems in December 1970, while on active duty.  He noted that the Veteran was later followed at the VA hospital when he re-injured his back while on active duty in June 1980.  He indicated that the Veteran had had a lumbar spine x-ray in November 2002 which showed early degenerative changes at L4-5 and L5-S1.  He stated that it was his personal opinion that these early degenerative changes may be the consequence of the injuries suffered by the Veteran in 1970 and 1980 while he was in the active military.  

The Veteran was afforded a VA examination in February 2003, at which time he reported the onset of his back problems in 1970 or 1971.  The examiner indicated that the claims folder and the service treatment records had been carefully reviewed.  The examiner reported that the Veteran's National Guard records were not available for review.  He noted the then evidence of record, including the December 2002 opinion of Dr. K.  He stated that it was his opinion that it was not at least as likely as not that the Veteran's current low back disability was related to his military service 

In a June 2006 report, the Veteran's private physician, M. E. A., M.D., indicated that he had examined the service treatment and VA records of the Veteran.  He stated that it was his opinion that the deterioration in the lumbar area had its beginning in the active military service.  

In conjunction with March 2008 JMR, the Board remanded this matter for further development in February 2009, to include a VA examination.  The examiner was requested to answer the following questions and to provide rationale to support the opinions:  a) Was it at least as likely as not that any current disability of the lumbar spine first manifested, or was caused or aggravated during the Veteran's period of active service from June 1969 to December 1971?  Was it is at least as likely as not that any current disability of the lumbar spine first manifested, or was caused or aggravated during the Veteran's period of ACDUTRA from June 6, 1980 to January 27, 1981.

The Veteran was afforded the requested VA examination in March 2010.  The examiner noted that the claims folder and medical records were reviewed.  The examiner stated that the Veteran reported the onset of low back pain in 1970.  Following examination, the examiner rendered a diagnosis of bulging discs L4-5, L5-S1, and lumbar degenerative joint disease.  

The examiner also made reference to, and commented on, the specific findings in the record identified in the February 2009 Board remand.  The examiner noted that the Veteran had several different evaluations for his back pain during his military service.  He indicated that the low back pain reported in December 1970 due to a pulled muscle most likely totally resolved since on separation examination, one and one-half years later, he reported to be in satisfactory health and no back pain comment was found.  It was also noted that on 5 different reports of medical history and medical examinations, from April 1978, February 1979, November 1979, December 1979, and July 1980, there were no reports of recurrent back pain and spine examination was normal.  

The examiner observed that there was no questionnaire or report of medical history following the incident where he threw a duffle bag over his shoulder and there was no record of VA or civilian examination with complaints of low back condition from January 1981 to February 1994.  The examiner noted that when the Veteran came to VA emergency room in 1993 with complaints of chronic back pain, a CT scan performed revealed minimal disc bulging at L4-5, bulging disc L5-S1, and degenerative changes of the apophyseal joints of L5.  The examiner also noted the opinions from the Veteran's private physicians.  He stated that these opinions were not considered to be substantiated by specific medical facts, from specific accounts of progress, or from specific findings during the evaluations.  

As to the Veteran's statements and assertions of chronic lumbosacral back pain since 1970 with self treatment, these were not plausible since he himself signed and reported the reports of medical history, marking "no" to recurrent back pain.  The examiner stated that there was a lapse of 13 years between his last military service and his seeking treatment for back pain.  

The examiner opined that the bulging disc, degenerative joint disease changes, and radiculopathy found, were not at least as likely as not due to his military service due to the aforementioned reasons.  

Service treatment records clearly show that the Veteran was seen on at least one occasion for back pain during his period of service from 1969 to 1971.  However, this episode appeared to be acute and transitory, as evidenced by the normal findings for the spine and lower extremities at the time of his September 1971 service separation examination.  

Following his first period of service, the Veteran repeatedly denied having any back problems on periodic physicals and reports of medical history.  At the time of a March 1972 VA examination, the examiner indicated that there were no other objective musculoskeletal problems other than the Veteran's feet.  At the time of April 1978, February 1979, and November 1979 examinations, normal findings were reported for the spine and lower extremities.  On April 1978, February 1979, and December 1979 reports of medical history, the Veteran checked the "no" box when asked if he had or had ever had recurrent back pain.  The Board notes that the Veteran simply cannot assert that he both had back problems in the years following service, but deny having any back problems in 1977, 1978, and 1979, as these are mutually incompatible.

The Board does note that the Veteran was seen with complaints of back pain that had started the day before in June 1980, which was assessed as a back dysfunction, and that 2 days later, the Veteran was seen for back pain and muscle spasm, with a finding of marked scoliosis being made at that time.  However, at the time of a July 1980 WOC appointment examination, there were no findings related to the spine or lower extremities and on his July 1980 report of medical history form, the Veteran checked the "no" box when asked if he had or had ever had recurrent back pain.  

The Board further observes that in January 1981, the Veteran was seen with complaints of lower thoracic back pain after throwing a duffel bag over his shoulder and was assessed as having thoracic-lumbar joint dysfunction.  However, no further complaints were noted and there are no objective medical findings concerning treatment for a back disorder until the early 1990's.  The Veteran has not indicated that there are outstanding medical records which would demonstrate a showing of continuous treatment for back problems from 1981 through the early 1990's.  Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report back symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible to establish that the back problems he experienced in service had continued since that time. 

It is not disputed that the Veteran was treated for back problems on several occasions during service and ACDUTRA.  However, as it relates to his first period of service, there were normal findings for the spine and lower extremities found at the Veteran's separation physical.  Not only that, the Veteran specifically denied any back problems on subsequent reports of medical history which he completed in April 1978, February 1979, and December 1979.  Additionally, while the Veteran reported that he had had problems with his back after he re-injured it during a period of ACDUTRA, there is no evidence of subsequent treatment until the early 1990's, with the Veteran reporting having had back pain from the time of his inservice back injury in 1970, which is clearly not the case based on statement from the Veteran himself.  As such, the Board finds that the Veteran's consistent denials during the time period following his initial release from service and the absence of treatment following his period of ACDUTRA, with his then indicating that his back injury related to his first period of service when being treated for his back problems in the 1990's, which is not supported by the evidence of record, including the Veteran's own statements prepared in close proximity to his release from service, are more probative than are his assertions voiced over a decade later and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

It simply is not consistent that the Veteran would have been experiencing back pain but would at the same time deny any back problems on reports of medical history prepared in conjunction with his National Guard service several times.  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since his first period of active service, while competent, is nonetheless not credible.  Moreover, treatment records which have been associated with the claims folder, dating back many years, make no reference to any report, complaints, or findings of low back problems until the early 1990's, more than 10 years following his last period of ACDUTRA.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.  The Board finds the Veteran's earlier statements to be of greater probative value than more recent statements that he has had a back disability since the 1970's.

As it relates to the statements from the Veteran asserting a nexus between his current back disorder and his periods of active service/ACDUTRA, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Likewise, the individuals providing the lay statements who were family and friends, which noted the Veteran's complaints of back pain following service, and indicated their belief that his current back disorder is related to his period of service, are also not qualified to render such opinions.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service/ACDUTRA and current complaints.  The Board does note the December 2002 letter from Dr. K., wherein he stated that it was his personal opinion that these early degenerative changes may be the consequence of the injuries suffered by the Veteran in 1970 and 1980 while he was in the active military.  The Board finds this opinion too speculative.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).  See also, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998).  

The Board further observes that the Veteran's private physician, Dr. A., in his June 2006 report, indicated that he had examined the service treatment and VA records of the Veteran and stated that it was his opinion that the deterioration in the lumbar area had its beginning in the active military service.  The Board notes that this is based upon information supplied by the Veteran.  The Board further observes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993) 

In contrast, the March 2010 VA examiner, following a review of the claims folder and a thorough examination of the Veteran, stated that the bulging disc, degenerative joint disease changes, and radiculopathy found, were not at least as likely as not due to his military service due to the aforementioned reasons.  In support of his opinion, the examiner made reference to numerous treatment records, including the inservice and ACDUTRA treatment records, the results of inservice medical examinations and reports of medical history, VA treatment records, private treatment records, and the opinions from the Veteran's private physicians. 

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinion of the March 2010 VA examiner is more probative.  In contrast to the statements from the Veteran's treating physicians, the March 2010 VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, previous examination reports, opinions from the Veteran's private physicians, statements from the Veteran and his family/friends, and he interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a low back disorder and the doctrine of reasonable doubt is not for application, therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).
Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the appellant's status has been substantiated.  The Board observes that in a February 2003 letter, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not provided with such notice but this is essentially moot as service connection is not being granted in this matter.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  The Board also reviewed "Virtual VA" for any other pertinent records.  

The Veteran was afforded several VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous VA and private treatment records.  The Board also notes that the August 2011 remand was substantially complied with in that the examiner provided an opinion concerning the Veteran's low back disorder with detailed rationale to support his opinion.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for a low back disorder is denied.  


REMAND

In its February 2009 remand, the Board requested that the Veteran be afforded a VA examination as it related to his claim of service connection for a stomach condition.  The examiner was requested to answer the following questions: Was it at least as likely as not that any current disability of the stomach first manifested, or was caused or aggravated during the Veteran's period of active service from June 1969 to December 1971?  Was it at least as likely as not that any current disability of the stomach first manifested, or was caused or aggravated during the Veteran's period of ACDUTRA from June 6, 1980 to January 27, 1981?  The examiner was requested to consider, and discuss/summarize where appropriate, the significance of many evidentiary items.

In conjunction with the Board's request, the Veteran was afforded a VA examination in March 2010.  Following examination of the Veteran and a discussion of the pertinent evidence, the examiner indicated that based upon the evidence he would have to resort to mere speculation to determine the relation between the Veteran's current stomach condition and military service because although the Veteran alleged that he continued with recurrent symptoms after military service, he had not sought out a specialist for evaluation of his symptoms, and there was no evidence of regular treatments during the period between September 1971 and November 1979.  Therefore, there was a gap of about eight years between separation from military service and the first mention of symptoms and evidence of a specific gastric condition.  

While the Board notes that an inference can be made from the VA examiner's opinion that he does not believe that the Veteran's current stomach disorder is related to his first period of active service, based upon his notation of a gap of eight years of treatment from 1971 to 1979, the examiner does not address the Veteran's period of ACDUTRA.  

Such an opinion, as noted by the Veteran's attorney, does not provide sufficient information nor does it comply with the directives of the Board remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that the Board has duty to insure compliance with remand orders.  Id.

Accordingly, the case is REMANDED for the following action:


1.  If available, return the claims folder, along with any other pertinent information, to the VA examiner who performed the March 2010 VA examination.  Following a review of the claims folder, and any other pertinent evidence, the examiner is requested to provide the following opinions:  Is it at least as likely as not that any current disability of the stomach first manifested, or was caused or aggravated during the Veteran's period of active service from June 1969 to December 1971?  Is it least as likely as not that any current disability of the stomach first manifested, or was caused or aggravated during the Veteran's period of ACDUTRA from June 6, 1980 to January 27, 1981?  The examiner is requested to provide detailed rationale for each opinion that is rendered.  

If the examiner is no longer available, request that another VA physician review the claims folder, along with any other pertinent evidence, and provide answers to the above questions along with detailed rationale to support his answers.  

2.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO must readjudicate the claim.  If the benefit sought is not granted, the Veteran's attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


